Case 1:20-cv-00443-TSE-TCB Document 7 Filed 07/23/20 Page 1 of 2 PagelD# 97

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
OPT OUT SERVICES LLC )
Plaintiff, )
)
v. ) Civil Action No. 1:20-cv-443
)
Oproutpresercen.com, etal, )
Defendants. )

ORDER

It appears from a review of the record that Defendants Oproutprescreen.com,
optiutprescreen.com, optoutpredcreen.com, optoutpreescreen.com, Optoutprrescrecn.com,
Optpoutprescreen.com, and opyoutprescreen.com are in default in this matter and that Plaintiff Opt
Out Services LLC has filed a request for entry of default pursuant to Rule 55(a), Fed, R. Civ. P.

Accordingly, for good cause,

it is hereby ORDERED that promptly after obtaining the entry of default, plaintiff is
DIRECTED to file a motion for default judgment and an accompanying memorandum setting
forth the factual and legal support for the following findings: (i) that this Court has subject matter
and personal jurisdiction, including how the defaulting defendants were served and why that
service was proper; (ii) that the complaint alleges facts establishing all of the hecessary elements
of one or more claims on which relief can be granted; and (iii) that plaintiff is entitled to the
damages and any other relicf sought, with specific references to affidavits, declarations, or other
evidence supporting such relief.

It is further ORDERED that plaintiff file a notice Setting the hearing of the motion for

default judgment for 10:00 a.m. on Friday, August 21, 2020, before the magistrate judge to whom
Case 1:20-cv-00443-TSE-TCB Document 7 Filed 07/23/20 Page 2 of 2 PagelD# 98

this action is referred, and mail copies of the notice, motion, and memorandum to the defaulting
defendants at the defendants’ last known addresses, certifying the same to the Court.

itis further ORDERED that this matter is REFERRED to the assigned magistrate judge
pursuant to 28 U.S.C. § 636 for all further default proceedings and for preparation of a prompt
report and recommendation.

The Clerk is directed to forward a copy of this Order to counsel of record and to Defendants
at their last known addresses.

Alexandria, Virginia
July 23, 2020

    
  

TS. Ellis, 17
Whited States Nye:

ct Judge
